Opinión concurrente del
Juez Presidente, Señor Trías Monge,
con la cual concurre el Juez Asociado, Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 30 de enero de 1976
Concurro con el resultado a que llega el Tribunal. Com-parto, no obstante, el criterio del compañero Juez Rigau de que debe rechazarse la inserción en nuestro derecho civil de la regla angloamericana de la fuente colateral. En el propio derecho angloamericano se ha abandonado la versión primi-*616tiva de esta regla, producto de las circunstancias particulares en que se desarrolla en dicho medio jurídico, durante el siglo diecinueve en especial, el derecho de daños. Sedler, The Collateral Source Rule and Personal Injury Damages: The Irrelevant Principle and the Functional Approach, 58 Ky. L.J. 36, 38-40 (1969); McGregor, Compensation versus Punishment in Damage Awards, 28 The Modern L. Rev. 629 (1965) ; Cooper, A Collateral Benefits Principle, 49 Canadian Bar Rev. 501 (1971).
El derecho civil cuenta con una amplia literatura sobre los complejos problemas que suscita la acumulación de benefi-cios. Borrell Macía, Responsabilidades Derivadas de Culpa Extracontractual Civil, 1958, pág. 267 y ss.; Reyes Monterreal, Acción y Responsabilidad Civil Derivadas de Delitos y Faltas, 3a ed., 1958, pág. 272 y ss.; Santos Briz, Derecho de Daños, 1963, pág. 227 y ss.; Lombardi, La Responsabilidad Extracon-tractual Civil en el Derecho Panameño, 1965, pág. 293 y ss.; Quintano Repolles, Seguros y Responsabilidades Civiles Delic-tuales, 45 Rev. de Der. Privado 3 (1961); II (2) Mazeaud y Mazeaud, La Responsabilidad Civil, 1960, pág. 62 y ss. Es a esta fuente primaria que debemos acudir para analizar la cues-tión ante nos, sin que ello signifique naturalmente que debemos cerrarnos a lo que esté sucediendo en otros sistemas jurídicos.
La literatura civilista citada revela una tendencia, observable también en el derecho angloamericano actual, a no suscribir una regla general para la determinación de cuándo debe permitirse y cuándo no la acumulación de beneficios. Se elaboran pautas distintas, aun en proceso de desenvolvimiento, para situaciones diferentes. Deben identificarse en consecuen-cia, como acertadamente se observa en la opinión per curiam, las circunstancias específicas de cada caso y examinar en tal contexto factores tales como el origen, la naturaleza y el pro-pósito del beneficio adicional envuelto; los objetivos básicos del sistema de daños y el rol del seguro en sí; la naturaleza del daño sufrido; si el beneficio adicional entraña un enrique-*617cimiento injusto; si deriva, y hasta qué punto, de sacrificios, pecuniarios del perjudicado; si el tercero benefactor puede o no subrogarse en los derechos del perjudicado contra el causan-te del daño; los costos sociales de una solución u otra; y el mejor modo, en suma, de conciliar los intereses envueltos en el caso concreto ante nos.
En el caso de autos, el beneficio adicional proviene de un seguro contra pérdida de cosa, adquirido en el curso normal de los negocios. Como bien se señala en la opinión per curiam y en la del compañero Rigau, ni en el derecho civil ni en el angloamericano, si bien se han formulado algunos pare-ceres distintos, se admite hoy en día la acumulación de benefi-cios en este tipo de casos. Se trataba aquí de una actividad co-mercial en que la contratación del seguro se efectúa rutinaria-mente, por lo general, y es parte del costo de hacer negocios. No hay verdadero sacrificio pecuniario del demandante pues el pago de la prima es inseparable de la actividad comercial. La misión de este seguro es claramente reparadora. Basta con re-sarcir al comerciante perjudicado de los daños sufridos. No hay políticas sociales que aconsejen premiarlo con el recibo de una compensación adicional. En estos casos, en efecto, la práctica normal es que el beneficiario del seguro le cede al asegurador sus derechos contra el tercero causante del daño, siempre y cuando esta subrogación esté permitida por ley. (1) Sedler, supra, 82; Cooper, supra, 511, 524; Borrell Macía, supra, 269-270; Lombardi, supra, 294. En tales circunstancias lo único que puede recobrar el perjudicado es la diferencia, si alguna, entre los daños sufridos y lo cobrado bajo el seguro.
Por las razones mencionadas, creo que debemos abstener-nos de comentar la corrección o incorrección de Goose v. Hilton Hotels, 79 D.P.R. 523 (1956) y Pereira v. Commercial Transport, 70 D.P.R. 641 (1949). Estos casos deberán anali-*618su debido tiempo a la luz de los criterios anteriormente ex-puestos.
Existen dos cuestiones adicionales en este pleito que merecen mención. El daño a la mercancía ocurrió en el estado de Nueva York. El caso por lo tanto encierra un problema de Derecho Internacional Privado. No se presentó prueba, sin embargo, respecto a lo que dispone la ley de Nueva York sobre las cuestiones planteadas en este litigio. Conforme a la teoría tra-dicional vigente en Puerto Rico, la ley extranjera debe ser objeto de prueba. Esteves v. Registrador, 43 D.P.R. 7, 9 (1932); Velázquez, Directivas Fundamentales del Derecho In-ternacional Privado Puertorriqueño, Río Piedras, 1945, pág. 75 y ss. Véase el Art. 36 de la Ley de Evidencia, 32 L.P.R.A. 1711. Si no se presenta dicha prueba, la teoría adoptada por este Tribunal es que se presume entonces que la ley extranjera es idéntica a la local. Esteves v. Registrador, supra.
La teoría tradicional se enfrenta actualmente a la fuerte competencia de la doctrina que permite tomar conocimiento judicial de las leyes extranjeras. Esta segunda teoría es la adoptada por las jurisdicciones que se han acogido a la Uniform Judicial Notice of Foreign Law Act, 9A U.L.A. 320 (1957) o a la Uniform Interstate and International Procedure Act, 13 U.L.A. 309 y ss., secs. 4.01-4.04 (1975). En Puerto Rico se intentó adoptar esta teoría más moderna en las Reglas de Evi-dencia de 1954 y 1958 (Reglas 802 y 803 de ambos proyectos). Aun bajo esta teoría, no obstante, es imprescindible que las partes aleguen al menos que debe aplicarse la ley extranjera, lo cual no sucedió aquí. Ehrenzweig, A Treatise on the Conflict of Laws, St. Paul, Minn., 1962, pág. 362. Es innecesario por tanto discutir en su fondo si situaciones como la presente se rigen por la lex loci delicti — como actualmente es el caso en España después de la revisión al Título Preliminar del Código Civil Español (Castán, Derecho Civil Español, Común y Foral, 11a ed., 1975, tomo 1, vol. 1, págs. 633 y 642)' — o por otra regla conflictual. Se aplica de todos modos en las circunstancias de *619este caso, en ausencia de prueba o alegación referente a disimi-litudes entre la ley de Nueva York y Puerto Rico, la ley de Puerto Rico.
El segundo asunto es a modo de aclaración solamente. El Capítulo 20 del Código de Seguros de Puerto Rico, Ley Núm. 77 de 19 de junio de 1957, 26 L.P.R.A. sees. 2001-2004, puede o no afectar casos de daños a la propiedad. Es impropio expre-sarnos sobre el particular, sin embargo, ya que los hechos de este caso son distintos a las circunstancias a que se refiere el Código de Seguros.

No es necesario en este caso expresar juicio sobre si existe o no aquí derecho de subrogación.